Case 2:19-cv-09385-CCC-MF Document 115 Filed 03/23/21 Page 1 of 4 PageID: 1092




 NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY



  ER MYER,
                                                         Civil Action No. 19-9385 (CCC)
                Plaintiff,
         v.
                                                                    OPINION
  DERRICK ZHAO TANG KUANG, WINNIE
  LEE, BANK of AMERICA, N.A., et al.,

                Defendants.



 FALK, U.S.M.J.

        Before the Court is Plaintiff’s motion to permit alternative service of subpoenas by

 mail. (CM/ECF No. 103.) The motion is unopposed. The motion is decided on the

 papers. Fed.R.Civ.P. 78(b). For the reasons set forth below, the motion is denied,

 without prejudice.

                                      BACKGROUND

        This is a breach of contract case arising out of a loan Plaintiff, ER Myer

 (“Plaintiff”), made to Defendant, Derrick Zhao Tang Kuang (“Defendant” or “Kuang”).

 According to Plaintiff, Kuang defaulted on the payments due under the loan contract. On

 April 5, 2019, Plaintiff filed a Complaint asserting claims for breach of contract, violation

 of the New Jersey Uniform Fraudulent Transfer Act, fraud, as well as other state law

 claims. Kuang was served with the Summons and Complaint on February 10, 2020, but

                                              1
Case 2:19-cv-09385-CCC-MF Document 115 Filed 03/23/21 Page 2 of 4 PageID: 1093




 failed to file an Answer or otherwise respond to the Complaint. (ECF No. 69.) The

 Clerk of the Court entered a default against Kuang on March 10, 2020. Plaintiff

 subsequently filed an unopposed motion for default judgment. On November 9, 2020,

 the Court granted Plaintiff’s motion and entered a default judgment against Kuang in the

 amount of $291,940.00. (CM/ECF No. 106.)

        After default was entered but prior to the Court ruling on the motion for default

 judgment, Plaintiff filed the instant motion. Plaintiff seeks an order permitting him to

 serve Kuang’s parents, Xue Yun Kuang and Min Feng Kuang (“Parents”), with a

 subpoena compelling the non-parties’ deposition and production documents via regular

 and certified mail, instead of by personal service. Plaintiff submitted a Certification of

 Counsel (“Certification”) stating that he believes, based on discovery and conferences

 with the Court, that Kuang lives with his Parents. (CM/ECF No. 103-1 ¶ 4.) Plaintiff

 states that he seeks to depose Kuang’s Parents to learn information which would assist

 him in satisfying the judgment, including Kuang’s wherebouts, assets and employment.

 According to documents attached to the Certification, a process server made a single

 attempt to serve the subpoenas on May 29, 2020, but a person at the home would not

 open the door “due to fear of contracting covid.” (CM/ECF No. 103-1, at 4-5.)




                                       DISCUSSION

        Service of a subpoena is governed by Federal Rule of Civil Procedure 45(b). The

 Rule provides in part: “[s]erving a subpoena requires delivering a copy to the named

                                               2
Case 2:19-cv-09385-CCC-MF Document 115 Filed 03/23/21 Page 3 of 4 PageID: 1094




 person . . . .” Fed.R.Civ.P. 45(b) (emphasis added). The word “delivering” in Rule 45(b)

 has long been interpreted by the majority of Courts in the Third Circuit as requiring that

 an individual be personally served. See Farley-Skinner v. Adventure Aquarium, LLC,

 2018 WL 3647209 (D.N.J. Aug.1 2018) (despite defendant’s knowledge of subpoena and

 service by certified mail, court denied motion to hold defendant in contempt because

 Third Circuit required personal service of subpoena); see also Trustees. of Int'l Union v.

 J.T. Cleary, Inc., 2018 WL 1972790, at *2 (D.N.J. Apr. 26, 2018) (postal mail did not

 meet requirement of personal service) (citing Roe v. Operation Rescue, 919 F.2d 857,

 868 (3d Cir. 1990)); N.J. Bldg. Laborers’ Statewide Benefit Funds v. General Civ. Corp.,

 No. 08-6065, 2009 WL 2778313 (D.N.J. Sept. 1, 2009); see also 9A Wright & Miller,

 Federal Practice and Procedure § 2454.

        Plaintiff failed to show that a sufficient diligent attempt was made to serve the

 subpoenas on the Parents personally. Attached to Counsel’s Certification were two

 “Return of Service” documents from the process server indicating that “Person [ ] will

 not open the door due to fear of contracting covid.” Plaintiff did not submit an affidavit

 of due diligence from the process server detailing how he attempted service and the

 specific reasons why service could not be effected. There is no indication in the record

 that the process server made more than one attempt at service, attempted service at

 different times of the day, or attempted to serve the Parents at a different location, or

 while either were entering or leaving the premises. There is nothing in the record that

 would indicate that the place of attempted service is even the Parents’ current residence,


                                               3
Case 2:19-cv-09385-CCC-MF Document 115 Filed 03/23/21 Page 4 of 4 PageID: 1095




 nor is there any information regarding the identity of the person who declined to open the

 door, or whether the identity of that person was even known.

         Proof of a single attempt at service, some 9 months ago, which lacks any details

 surrounding the attempt, is simply not enough to constitute diligent service under the

 circumstances. Moreover, there is no explanation why Plaintiff, despite waiting five

 months after his first attempt at service to file this motion, did not make any additional

 attempts to effect service during that time. While the single attempt at service was made

 back in May 2020, shortly after the onset of the pandemic in the United States,

 circumstances surrounding Covid-19 arguably may have changed since then. Given the

 adaptations which have been made to adjust to the existence of the pandemic, it is

 conceivable that a process server may be able to effect service now as required by Rule

 45.

       Given that Plaintiff has failed to show that a sufficient diligent attempt at service

 proved impossible, the Court denies the motion without prejudice

                                        CONCLUSION

         For the reasons stated above, Plaintiff’s motion to permit alternative service of the

 subpoenas by mail is denied without prejudice.




                                                    s/Mark Falk
                                                  MARK FALK
                                                  United States Magistrate Judge
 Dated: March 23, 2021

                                                 4
